414 So.2d 263 (1982)
John L. SALA, Appellant,
v.
FLORIDA PAROLE AND PROBATION COMMISSION, Appellee.
No. AH-424.
District Court of Appeal of Florida, First District.
May 21, 1982.
John L. Sala, pro se.
Catherine L. Dickson, Tallahassee, for appellee.
MILLS, Judge.
Sala appeals the establishment of his presumptive parole release date (PPRD). We affirm.
The Parole Commission's aggravation of Sala's PPRD because of a history of heroin abuse is appropriate under Rule 23-19.03(1)(b)3, Florida Administrative Code.
The aggravation for multiple offenses with concurrent sentences is proper pursuant to Rule 23-19.01(5), Florida Administrative Code.
McCORD and SHIVERS, JJ., concur.